  6:19-cr-00239-CRI      Date Filed 07/17/19     Entry Number 34      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION


                                         )
UNITED STATES OF AMERICA                 )
                                         )
                              Plaintiff, )                   Cr. No. 6:19-239
                                         )
            vs.                          )
                                         )
SCOTT A. KOHN                            )
FUTURE INCOME PAYMENTS, LLC              )
JOSEPH P. HIPP                           )
KRAIG S. AIKEN                           )
DAVID N. KENNEALLY,                      )         Civil Action No. 6:19-cv-01112-BHH
                                         )
                          Defendants.    )
_____________________________________ )
                                         )
IN RE RECEIVER FOR SCOTT A KOHN          )
AND FUTURE INCOME PAYMENTS,              )
LLC, JOSEPH P. HIPP, KAIG S. AIKEN,      )
AND DAVID N. KENNEALLY                   )

                   MOTION TO AMEND ORDER OF APPOINTMENT

       COMES NOW THE UNITED STATES OF AMERICA, pursuant to Title 18, United

States Code, Section 1956(b)(4)(A) and moves the Court to Amend the Court’s April 30,

2019, Order of Appointment (“Order”) appointing Beattie B. Ashmore as the Court-

appointed Receiver for Scott A. Kohn (“Kohn”), Future Income Payments, LLC (“FIP”) and

a number of related persons and entities collectively defined as the “FIP Receivership

Entities" to add Joseph P. Hipp (“Hipp”), Kraig S. Aiken (“Aiken”) and David N. Kenneally

(“Kenneally”) who were named in a Superseding Indictment on July 9, 2019. (Criminal

Matter, ECF 22.)
  6:19-cr-00239-CRI       Date Filed 07/17/19     Entry Number 34       Page 2 of 2




       In so moving, the United States of America incorporates by reference that which was

contained in the original Motion for Appointment of a Federal Receiver (Motion in Criminal

Case, ECF No 12.) As such, the United States of America respectfully requests the Court

grant its Motion to Amend the Order of Appointment to add Hipp, Aiken and Kenneally.




                                                  Respectfully submitted,
                                                  SHERRI A. LYDON
                                                  UNITED STATES ATTORNEY

                                           BY:    s/William J. Watkins, Jr.
                                                  WILLIAM J.WATKINS, JR.
                                                  Assistant U.S. Attorney
                                                  FEDERAL I.D. No: 7863


July 17, 2019




                                            2
